Title: From George Washington to Major General William Heath, 3 July 1779
From: Washington, George
To: Heath, William


        
          Dear Sir
          New Windsor July 3: 1779
        
        I have duly received Your favors of the 1st 2d & the present date. I do not yet know in what light Captain Cole will be considered, whether as a prisoner of War, or a Citizen. I have written to Major Talmadge to inform me of the circumstances of his capture. The Deserters to Bedford, I think, had better go to Connecticut. Directions will be given for purchasing their Arms—and as to the sum to be paid for them.
        You will represent to Doctor Foster the purveyor—and Doctor Turner the surgeon General, the deficiency of Instruments, Bandages &c. and urge them to supply them as soon as possible.
        
        Inclosed you will receive the report of a Committee of Officers of the right Wing; in which they enter into a voluntary engagement, not to purchase certain Articles but at a limited price. This has originated with themselves, and though I do not expect much from it; yet as they have entered into the measure—and as its utility and success depend on its being general—I send it to you to take the sense of the Officers under your command. The experiment can do no harm and it may do good. I am Dr Sir with great regard Yr Most Obedt servt
        
          Go: Washington
        
      